Citation Nr: 0923658	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May 1968 to May 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in an October 2008 
remand to associate outstanding Social Security 
Administration (SSA) records with the claims file. Such 
development has been completed, and the case is ready for 
appellate review. 


FINDINGS OF FACT

1. The Veteran is not presumed to have been exposed to 
herbicides.

2. Diabetes mellitus was not present in service, manifested 
within one year of the Veteran's separation from service, or 
shown to be etiologically related to any disease, injury, or 
incident in service, to include claimed in-service exposure 
to herbicides.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
diabetes mellitus, Type II are not met. 38 U.S.C.A. §§ 1110, 
1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in April 2004 and 
November 2008. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until the November 2008 letter. Although this notification 
obligation was not met before initial RO decision in June 
2004, the Board finds this timing error non-prejudicial since 
his service connection claim is denied, rendering the content 
of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. Service treatment 
records, VA treatment records, SSA records, and private 
medical records are associated with the claims file. The RO 
obtained personnel records and contacted National Personnel 
Records Center (NPRC) to assist the Veteran in substantiating 
his contention that he experienced herbicide exposure during 
service. The NPRC responded that there is no evidence that 
the Veteran was exposed to herbicides. 

The Veteran was not afforded a VA examination. In this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The Veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the Veteran 
under the VCAA, does not contain competent evidence to 
suggest that the Veteran's diabetes is related to his 
military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis 

The Veteran contends that his presently diagnosed diabetes 
resulted from herbicide exposure while handling cargo in 
Okinawa, Japan during active service. The record does not 
contain evidence to verify the Veteran's allegation of 
herbicide exposure. Without evidence verifying herbicide 
exposure, the claim is denied.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or for certain chronic 
diseases, including diabetes, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Service connection may also be granted for certain chronic 
diseases, including diabetes, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

VA treatment records, dated April 2004, reflect that the 
Veteran was recently diagnosed with Type II diabetes 
following complaints of dizziness. The Veteran does not 
allege he had diabetes in service, or within a year of 
separation from service. Accordingly, service treatment 
records did not reflect a diabetes diagnosis. Also, the 
Veteran did not serve in Vietnam to qualify for a presumption 
of herbicide exposure. 38 C.F.R. § 3.307(a)(3). 

The Veteran's primary contention is that his diabetes 
resulted from Agent Orange exposure while handling cargo used 
to support Vietnam combat operations. He was stationed in 
Okinawa, Japan during the Vietnam War and worked as a 
longshoreman. In numerous written statements, he reported 
that the cargo he handled was sprayed with Agent Orange. 
Additionally, he submitted January 2005, February 2005 and 
January 2009 letters from fellow service members stating that 
during service in Okinawa they believed they were exposed to 
Agent Orange while handling cargo en route to Vietnam. 

Service records do not verify herbicide exposure and an April 
2004 NPRC response stated that there was no record of the 
Veteran being exposed to herbicides. 

In sum, the only evidence of herbicide exposure is the 
Veteran's own statements and those by his fellow service 
members. In the absence of corroborative evidence confirming 
herbicide exposure, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran 
experienced herbicide exposure. Consequently, service 
connection for diabetes based on herbicide exposure, to 
include Agent Orange, is not warranted. Without evidence 
showing diabetes was manifested during service or within one 
year of separation from service, service connection is 
denied. 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for diabetes mellitus, Type II is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


